—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered April 30, 1999, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no evidence in the record that two of the prospective jurors who were challenged for cause by the defendant harbored actual bias against him based upon his prior conviction (see, CPL 270.20 [1] [b]; People v Johnson, 94 NY2d 600). Rather, the jurors gave unequivocal assurances that they could render an impartial verdict (see, People v Rein, 278 AD2d 255).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *558review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Krausman, Smith and Adams, JJ., concur.